Atkinson, J.
This case is of the same character as that of Delgado Mills v. Ga. R. Co., ante, 175. The injury resulted from the same fire, and the cotton had been sold and draft drawn under similar circumstances. The only difference was that the draft was drawn March 6th and forwarded for collection a sufficient time to have been paid by the purchaser before the fire, and the forwarding bank received the proceeds of the draft, but there was no direct evidence that it was paid by the person to be notified, or that the payment was made before the fire. Held, that as the plaintiff, who was the' purchaser of the cotton, must recover on the strength of his own title, and it was not shown that he had paid the draft before the fire, there was no error in directing a verdict for the defendant at the conclusion of the evidence offered by both parties.

Judgment affirmed.


All the Justices concur, except